SEYMOUR, Circuit Judge.
This civil rights case asks us to decide whether a court-issued domestic restraining order, whose enforcement is mandated by a state statute, creates a property interest protected by the due process clause of the Fourteenth Amendment. The dis*1096trict court held it does not and dismissed the action under Fed.R.CivP. 12(b)(6) for failure to state a claim upon which relief could be granted. A panel of this court reversed. Gonzales v. City of Castle Rock, 307 F.3d 1258 (10th Cir.2002). On rehearing en banc, we reverse the district court’s dismissal of Jessica Gonzales’ procedural due process claim as to the City of Castle Rock, but hold that the individual police officers are entitled to qualified immunity.
I
“We review de novo the district court’s dismissal under Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief can be granted.” Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir.2002), cert. denied, 538 U.S. 999, 123 S.Ct. 1908, 155 L.Ed.2d 826 (2003). We accept as true all well-pleaded facts, liberally construe the pleadings, and make all reasonable inferences in favor of the plaintiff. Id. “The issue in reviewing the sufficiency of a complaint is not whether the plaintiff will prevail, but whether the plaintiff is entitled to offer evidence to support her claims.” Id. (citing Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974), overruled on other grounds by Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). Only where it appears beyond a doubt that a plaintiff cannot prove any set of facts entitling her to relief, can a motion to dismiss be granted. Id. With these precepts guiding our review, the complaint sets forth the following tragic facts.
On May 21, 1999, Ms. Gonzales obtained a temporary restraining order limiting her husband’s ability to have contact with her and their daughters, aged ten, nine and seven. The restraining order was issued by a state court in accordance with Colo. Rev.Stat. § 14-10-108, and commanded in part that Mr. Gonzales “not molest or disturb the peace of [Ms. Gonzales] or ... any child.” Aplt. Appx. at 29. The restraining order further stated “the court ... finds that physical or emotional harm would result if you are not excluded from the family home,” and directed Mr. Gonzales to stay at least 100 yards away from the property at all times. Id. See also Colo.Rev.Stat. § 14-10-108(2)(c) (party can be excluded from family home upon a showing that physical or emotional harm would otherwise result).
Neither parent nor the daughters could unilaterally change the terms of the order because it explicitly states:
If you violate this order thinking that the other party or a child named in this order has given you permission, you are wrong, and can be arrested and prosecuted. The terms of this order cannot be changed by agreement of the other party or the children). Only the court can change this order.
Susan Wendall Whicher & Cheryl Loetscher, Handbook of Colorado Family Law, ch. IV, F-12 at 2 (3d ed.1996) (emphasis in original) (hereinafter “Restraining Order”).1 The order also contained *1097explicit terms directing law enforcement officials that they “shall use every reasonable means to enforce” the restraining order, they “shall arrest” or where impractical, seek an arrest warrant for those who violate the restraining order, and they “shall take the restrained person to the nearest jail or detention facility....” Id.
Upon the trial court’s issuance of the temporary restraining order, and pursuant to Colo.Rev.Stat. § 18-6-803.7(2)(b), the order was entered into the state’s central registry for such protective orders, which is accessible to all state and local law enforcement agencies. On June 4, 1999, the order was served on Mr. Gonzales. On that same date, upon “having heard the stipulation of the parties, and after placing the parties under oath and examining the parties as to the accuracy of the Stipulation ... and finding that [the] Stipulation [was] in the best interests of the minor children,” Aplt. Appx. at 30, the state court made the restraining order permanent. The temporary order’s terms were slightly modified to detail Mr. Gonzales’ rights to parenting time with his daughters on alternative weekends, and for two weeks during the summer. The order also allowed Mr. Gonzales “upon reasonable notice ... a mid-week dinner visit with the minor children. Said visit shall be arranged by the parties.” Id. (emphasis added). Finally, the order allowed Mr. Gonzales to collect the girls from Ms. Gonzales’ home for the purposes of parental time. However, all other portions of the temporary restraining order remained in force, including its command that Mr. Gonzales was excluded from the family home and that he could not “molest or disturb the peace” of Ms. Gonzales or the girls. Id. at 29.
Despite the order’s terms, on Tuesday, June 22, 1999, sometime between 5:00 and 5:30 p.m., Mr. Gonzales abducted the girls while they were playing outside their home. Mr. Gonzales had not given Ms. Gonzales advanced notice of his interest in spending time with his daughters on that Tuesday night, nor had the two previously agreed upon a mid-week visit. When Ms. Gonzales realized her daughters were missing, she suspected that Mr. Gonzales, who had a history of erratic behavior and suicidal threats, had taken them. At approximately 7:30 p.m., she made her first phone call to the Castle Rock police department requesting assistance in enforcing the restraining order against her husband. Officers Brink and Ruisi were sent to her home. Upon their arrival, she showed them a copy of the restraining order, and asked that it be enforced and her children returned to her immediately. In contradiction to the order’s terms, the Officers “stated that there was nothing they could do about the TRO and suggested that Plaintiff call the Police Department again if the children did not return home by 10:00 p.m.” Id. at 9.
About an hour later, Ms. Gonzales spoke to Mr. Gonzales on his cellular telephone and he told her he was with the girls at Elitch Gardens, an amusement park in Denver. She immediately made a second call to the' Castle Rock police department, and spoke with Officer Brink, requesting that the police find and arrest Mr. Gonzales. Officer Brink refused to do so, and suggested Ms. Gonzales wait until 10:00 p.m. to see if the girls returned home. Shortly after 10:00 p.m., Ms. Gonzales called the police department and reported to the dispatcher that her daughters had yet to be returned home by their father. She was told to wait for another two hours. At midnight, she called the police department again and informed the dispatcher her daughters were still missing. She then proceeded to Mr. Gonzales’ apartment complex and found no one at home. From there, she placed a fifth call to the police department and was advised by the dispatcher to wait at the apartment complex until the police arrived. No officers *1098ever came to the complex, and at 12:50 a.m., Ms. Gonzales went to the Castle Rock police station, where she met with Officer Ahlfinger. Officer Ahlfinger took an incident report from Ms. Gonzales, but he made no further effort to enforce the restraining order against her husband or to find her children. Instead, he went to dinner.
At approximately 3:20 a.m., nearly eight hours after Ms. Gonzales first contacted the police department, Mr. Gonzales arrived at the Castle Rock police station in his truck. He got out and opened fire on the station with a semi-automatic handgun he had purchased soon after abducting his daughters. He was shot dead at the scene. The police found the bodies of the three girls, who had been murdered by their father earlier that evening, in the cab of the truck.
Ms. Gonzales subsequently brought this action on behalf of herself and her deceased daughters against the City of Castle Rock, Colorado, and Castle Rock police officers Aaron Ahlfinger, R.S. Brink, and Marc Ruisi. Pursuant to 42 U.S.C. § 1983, she claimed her due process rights were violated by the officers’ failure to enforce the restraining order against her husband. She also alleged the city maintained a custom and policy of failing to respond properly to complaints of domestic restraining order violations and tolerated the non-enforcement of such protective orders by police officers, resulting in the reckless disregard of a person’s right to police protection granted by such orders.
The district court granted the defendants’ motion to dismiss, finding Ms. Gonzales failed to state a claim under the Fourteenth Amendment for the deprivation of either substantive or procedural due process.2 On appeal, the panel affirmed the district court’s dismissal of Ms. Gonzales’ substantive due process claim, but reversed as to the district court’s procedural due process determination. The panel held the restraining order, coupled with the Colorado statute mandating the enforcement of such orders, see Colo.Rev. Stat. § 18-6-803.5(3), established a protected property interest in the enforcement of the restraining order which could not be taken away by the government without procedural due process. Gonzales, 307 F.3d at 1266. The panel concluded, therefore, that Ms. Gonzales’ procedural due process claim could proceed.
The city and police officers timely filed a petition for rehearing en banc, seeking review of the panel’s conclusion that Ms. Gonzales stated a procedural due process claim. This court granted the petition, and asked the parties to address the following questions: (1) whether Colo.Rev. Stat. § 18-6-803.5(3) in combination with the restraining order issued by the Colorado court created a property interest entitled to due process protection and, (2) if so, what process was due.
II
To succeed in her § 1983 claim, Ms. Gonzales must show that she was deprived of a constitutional right by a person acting under color of state law. Jacobs, Visconsi & Jacobs, Co. v. City of Lawrence, 927 F.2d 1111, 1115 (10th Cir.1991). At issue here is whether Ms. Gonzales’ due process rights, pursuant to the Fourteenth Amendment of the U.S. Constitution, were violated when the officers failed to enforce her restraining order against her husband.
The Fourteenth Amendment specifies that no State shall “deprive any per*1099son of life, liberty, or property, without due process of law....” U.S. Const. amend. XIV, § 1. The Supreme Court has noted that the contours of this constitutional provision “guarantee more than fair process and ... cover a substantive sphere as well, barring certain government actions regardless of the fairness of the procedures used to implement them.” County of Sacramento v. Lewis, 523 U.S. 833, 840, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998) (internal citation and quotations omitted). In Lewis, the Supreme Court explained that
[s]ince the time of our early explanations of due process, we have understood the core of the concept to be protection against arbitrary action.... We have emphasized time and again that the touchstone of due process is protection of the individual against arbitrary action of government, whether the fault lies in a denial of fundamental procedural fairness, or in the exercise of power without any reasonable justification in the service of a legitimate governmental objective.
Id. at 845-46, 118 S.Ct. 1708 (internal quotations and citations omitted). Ms. Gonzales’ complaint encompassed both substantive and procedural due process challenges, both of which the district court dismissed. In the substantive due process context, the argument was that Ms. Gonzales and her daughters had an inherent Constitutional right to police protection against harm from her husband. However, as noted in our panel opinion, the Supreme Court made clear in DeShaney v. Winnebago County Dep’t of Soc. Servs., 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989), that the Constitution itself does not require a state to protect its citizens from third party harm, and Ms. Gonzales’ case does not fall within the narrow “danger creation” exception arising out of DeShaney.3 See Gonzales, 307 F.3d at 1262-63.
Contrary to the assertions of the city and officers, as well as those of our dissenting colleagues, the issue before this en banc court is distinct from the substantive due process claim dismissed below. Defendants and the dissenters assert that if this court concludes Ms. Gonzales has a protected property right in the enforcement of the restraining order, we will have “carved out an exception contrary to De-Shaney and the general rule that the state does not have an affirmative duty to protect individuals from private third parties.” Aple. Br. at 6. However, DeShaney limited its constitutional review to whether a substantive due process right to government protection exists in the abstract, and specifically did not decide whether a state might afford its citizens “an ‘entitlement’ to receive protective services in accordance with the terms of the statute, an entitlement which would enjoy due process protection against state deprivation” under Board of Regents of State Colleges v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972). DeShaney, 489 U.S. 189, 195 n. 2, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989). As we discuss infra, Roth clarified that “[pjroperty interests ... are not created by the Constitution. Rather, they are created and their dimensions are defined by existing rules or understandings that stem from an independent source such as state law — rules or understandings that secure certain benefits and that support claims of entitlement to those benefits.” Roth, 408 U.S. at 577, 92 S.Ct. 2701.
We are not being asked here to address whether Ms. Gonzales had a sub*1100stantive right under the Constitution to receive government protection that could not be denied without a “reasonable justification in the service of a legitimate government objective.” Lewis, 523 U.S. at 846, 118 S.Ct. 1708. Rather, we must determine whether the state of Colorado created in Ms. Gonzales an entitlement that cannot be taken away from her without procedural due process, and if so, whether the officers’ arbitrary denial of that entitlement was procedurally unfair. None of our dissenting colleagues who claim that we are improperly mixing substantive and procedural due process concepts suggest that the state of Colorado could not create such an entitlement if it chose to do so despite DeShaney’s holding that there is no such entitlement protected by the substantive due process clause.4
When the due process clause is “invoked in a novel context, it is our practice to begin the inquiry with a determination of the precise nature of the private interest that is threatened by the State. Only after that interest has been identified, can we properly evaluate the adequacy of the State’s process.” Lehr v. Robertson, 463 U.S. 248, 256, 103 S.Ct. 2985, 77 L.Ed.2d 614 (1983) (citations omitted). See also Farthing v. City of Shawnee, 39 F.3d 1131, 1135 (10th Cir.1994). We acknowledge this case raises compelling and novel ques*1101tions about state created property interests and the manner by which such interests are protected by the Fourteenth Amendment. However, we are persuaded Ms. Gonzales’ complaint states a claim that she possessed a protected property interest in the enforcement of the terms of her restraining order and that the officers’ arbitrary denial of that entitlement violated her procedural due process rights. In reaching this conclusion, we begin by examining the restraining order issued to Ms. Gonzales and the Colorado statute mandating its enforcement.5
A
Our analysis must start with the familiar rubric of Roth. In Roth, the Supreme Court noted that “property” is a “broad and majestic term.” Roth, 408 U.S. at 571, 92 S.Ct. 2701. The Court “made clear that the property interests protected by procedural due process extend well beyond actual ownership of real estate, chattels, or money,” id. at 571-72, 92 S.Ct. 2701, and “may take many forms,” id. at 576, 92 S.Ct. 2701. “Property interests ... are not created by the Constitution. Rather, they are created and their dimensions are defined by existing rules or understandings that stem from an independent source such as state law — rules or understandings that secure certain benefits and that support claims of entitlement to those benefits.” Id. at 577, 92 S.Ct. 2701. A property interest is created when a person has secured an interest in a specific benefit to which the individual has “a legitimate claim of entitlement.” Id. The interest must be more than an “abstract need or desire” or a “unilateral expectation of’ the benefit. Id. The Court has accordingly identified property rights protected under the procedural due process clause to include continued public employment, Perry v. Sindermann, 408 U.S. 593, 602-03, 92 S.Ct. 2694, 33 L.Ed.2d 570 (1972), a free education, Goss v. Lopez, 419 U.S. 565, 574, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975), garnished wages, Sniadach v. Family Finance Corp., 395 U.S. 337, 339, 89 S.Ct. 1820, 23 L.Ed.2d 349 (1969), professional licenses, Barry v. Barchi, 443 U.S. 55, 64, 99 S.Ct. 2642, 61 L.Ed.2d 365 (1979), driver’s licenses, Bell v. Burson, 402 U.S. 535, 539, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971), causes of action, Logan v. Zimmerman Brush Co., 455 U.S. 422, 428, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982), and the receipt of government services, Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1, 11-12, 98 S.Ct. 1554, 56 L.Ed.2d 30 (1978) (utility services); Mathews v. Eldridge, 424 U.S. 319, 332, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976) (disability benefits); Goldberg v. Kelly, 397 U.S. 254, 262, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970) (welfare benefits).
*1102At least two other courts have addressed whether a court order creates a Roth-type entitlement subject to procedural due process protections. Directly applicable here is Coffman v. Wilson Police Dep’t, 739 F.Supp. 257 (E.D.Pa.1990), in which the court found the mandatory language in a restraining order created a “property interest in police enforcement that is cognizable under Roth.” Id. at 264. In Flynn v. Kornwolf, 83 F.3d 924 (7th Cir.1996), the plaintiffs contended the specific terms of a court order created in them an entitlement to employment. After examining the order’s terms, the Seventh Circuit disagreed, concluding that the order’s language was not of a mandatory nature limiting the employer’s discretion regarding the termination of certain positions. Id. at 927 (citing Fittshur v. Village of Menomonee Falls, 31 F.3d 1401, 1406 (7th Cir.1994)). In doing so, the Seventh Circuit analyzed the court order pursuant to the analysis employed in cases determining whether a state statute creates a property interest.
In order for an entitlement to exist, the underlying state law or order must contain
particularized standards or criteria [guiding] the State’s decision makers. If the decision maker is not required to base its decisions on objective and defined criteria, but instead can deny the requested relief for any constitutionally permissible reason or for no reason at all, the State has not created a constitutionally protected interest.
Olim v. Wakinekona, 461 U.S. 238, 249, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983) (emphasis added) (citation and internal quotations omitted). Conversely, “the use of explicitly mandatory language, in connection with the establishment of specified substantive predicates to limit discretion, forces a conclusion that the state has created a [protected] interest.” Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 463, 109 S.Ct. 1904, 104 L.Ed.2d 506 (1989) (internal quotations omitted). See also Bd. of Pardons v. Allen, 482 U.S. 369, 379-81, 107 S.Ct. 2415, 96 L.Ed.2d 303 (1987) (mandatory language in regulation, coupled with specific criteria which must be met in order to deny benefit, creates presumption of entitlement); Hewitt v. Helms, 459 U.S. 460, 471, 103 S.Ct. 864, 74 L.Ed.2d 675 (1983) (“the repeated use of explicitly mandatory language in connection with requiring specific substantive predicates demands a conclusion that the State has created a protected liberty interest”); Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 11-12, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979) (structure of regulatory provision together with word “shall” requires decision maker to take specific action unless particular criteria is met). Hence, where a court order commands the grant of a government benefit or service through the use of mandatory language and objective predicates limiting the discretion of official decision makers, a protected property interest exists.6 We therefore examine the restraining order to determine wheth*1103er its “language is so mandatory that it creates a right to rely on that language thereby creating an entitlement that could not be withdrawn without due process.” Cosco v. Uphoff, 195 F.3d 1221, 1223 (10th Cir.1999) (per curiam).7
At the outset, we emphasize that Ms. Gonzales’ entitlement to police enforcement of the restraining order against Mr. Gonzales arose when the state court judge issued the order, which defined Ms. Gonzales’ rights. The restraining order was granted to Ms. Gonzales based on the court’s finding that “irreparable injury would result to the moving party if no order were issued,” Aplt. Appx. at 29, and that “physical or emotional harm would result if [Mr. Gonzales was] not excluded from the family home.” Id. By its specific terms, the order made clear that Mr. Gonzales could not “molest or disturb the peace” of Ms. Gonzales or her children. Id. Likewise, the order gave notice to Mr. Gonzales that he could “be arrested without notice if a law enforcement officer [had] probable cause to believe that [he] knowingly violated the order.” Restraining Order at 2.8
The restraining order’s language also clearly evinced the state’s intent that its terms be enforced by the police. Included within the order was a notice to law enforcement officials stating “[y]ou shall use every reasonable means to enforce this restraining order.” Id. It further dictated that an officer
shall arrest, or, if an arrest would be impractical under the circumstances, *1104seek a warrant for the arrest of the restrained person when you have information amounting to probable cause that the restrained person has violated or attempted to violate any provision of this order and the restrained person has been properly served with a copy of this order or has received actual notice of the existence of this order.
Id. (emphasis added). Additionally, officers were required to enforce the order “even if there is no record of it in the restraining order central registry.” Id. Finally, the order commanded that the officers “shall take the restrained person to the nearest jail or detention facility utilized by your agency.” Id.
Not only does the order itself mandate that it be enforced, but the Colorado legislature passed a. series of statutes to ensure its enforcement. The front of Ms. Gonzales’ restraining order states that it was issued pursuant to Colo.Rev.Stat. § 14-10-108. That statute details that a party may request the court to issue an order “[ejnjoining a party from molesting or disturbing the peace of the other party or of any child [or] [excluding a party from the family home ... upon a showing that physical or emotional harm would otherwise result.” Colo.Rev.Stat. § 14-10-108(2)(b)-(c). In addition, Colo.Rev.Stat. § 14-10-109 dictates that “[t]he duties of police officers enforcing orders issued pursuant to ... 14-10-108 shall be in accordance with section 18-6-803.5, C.R.S. .... ” Colo.Rev.Stat. § 14-10-109. Section 18-6-803.5 provides:
(3)(a) Whenever a restraining order is issued, the protected person shall be provided a copy of such order. A peace officer shall use every reasonable means to enforce a restraining order.
(b) A peace officer shall arrest, or, if an arrest would be impractical under the circumstances, seek a warrant for the arrest of a restrained person when the peace officer has information amounting to probable cause that:
(I) The restrained person has violated or attempted to violate any provision of the restraining order; and
(II) The restrained person has been properly served with a copy of the restraining order or the restrained person has received actual notice of the existence and substance of such order.
(c) In making the probable cause determination described in paragraph (b) of this subsection (3), a peace officer shall assume that the information received from the registry is accurate. A peace officer shall enforce a valid restraining order whether or not there is a record of the restraining order in the registry.
Colo.Rev.Stat. § 18-6-803.5(3) (2002). This language is similar to that which appears in the restraining order.9
*1105The district court concluded that any duty imposed upon police officers to enforce restraining orders is triggered only upon an officer’s probable cause determination that the restraining order was being violated. According to the district court, because an officer’s probable cause determination implicitly requires the use of judgment and discretion, no absolute duty is derived from the language mandating arrest and hence no protected property right existed. The district court is incorrect.
There can be no question that the restraining order here mandated the arrest of Mr. Gonzales under specified circumstances, or at a minimum required the use of reasonable means to enforce the order. Those circumstances were defined by the restraining order which told the police what its objective terms were and commanded that an arrest occur upon an officer’s probable cause determination that the order was being violated and that Mr. Gonzales had notice of the order. The restraining order here specifically directed, with only the narrowest of exceptions, that Mr. Gonzales stay away from Ms. Gonzales and her daughters. Thus, the restraining order provided objective predicates which, when present, mandated enforcement of its terms. See Olim, 461 U.S. at 249, 103 S.Ct. 1741; Crown Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1216-17 (10th Cir.2003); Dunham v. Wadley, 195 F.3d 1007, 1009 (8th Cir.2000); Wash. Legal Clinic for the Homeless v. Barry, 107 F.3d 32, 36 (D.C.Cir.1997); Mallette v. County Employees’ Supplemental Ret. Sys. II, 91 F.3d 630, 635-36 (4th Cir.1996).
In this context, and contrary to the district court’s conclusion, a police officer’s finding of probable cause is not a wholly discretionary determination which undermines the mandatory edict of the restraining order or statute. While an officer must obviously exercise some judgment in determining the existence of probable cause, the validity and accuracy of that decision is reviewed under objectively ascertainable standards and judged by what a reasonably well-trained officer would know. See Malley v. Briggs, 475 U.S. 335, 345, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). See also Beck v. Ohio, 379 U.S. 89, 96, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964) (“When the constitutional validity of an arrest is challenged, it is the function of a court to determine whether the facts available to the officers at the moment of the arrest would warrant a man of reasonable caution in the belief that an offense has been committed.”) (quotation and citation omitted); United States v. Davis, 197 F.3d 1048, 1051 (10th Cir.1999) (probable cause is measured against objective standard and evaluated against what a prudent, cautious and well trained officer would believe).
In Allen, the Supreme Court noted one could use the term “discretion” in two distinct ways.10 “In one sense of the word, an official has discretion when he or she ‘is *1106simply not bound by standards set by the authority in question.’ ” Allen, 482 U.S. at 375, 107 S.Ct. 2415 (citing R. Dworkin, Taking Rights Seriously 32 (1977)). In the alternative, “the term discretion may instead signify that ‘an official must use judgment in applying the standards set him [or her] by authority.’” Id. (citing Dworkin, supra at 31, 32). See also Watson v. City of Kansas City, 857 F.2d 690, 695 (10th Cir.1988) (the determination of probable cause “represents a judgment call on the part of the officer or officers at the scene taking into account the particular circumstances. Although there are clearly guidelines, much depends upon the individual officers’ assessment.”). In Allen, the Supreme Court concluded parole guidelines created a liberty interest in parole where the guidelines mandated release upon the parole board’s finding of certain factors. Allen, 482 U.S. at 381, 107 S.Ct. 2415. While the parole board did have discretion within the Court’s latter definition of the term to determine whether a prisoner satisfied the release criteria, such discretion did not extinguish the protected interest. So too in the instant case, where a court has specified the objective circumstances in which the police officer is required to act.
An officer must certainly exercise a measure of judgment and discretion in determining whether probable cause exists. However, in making that decision, the officer is bound to “facts and circumstances within the arresting officer’s knowledge and of which he or she has reasonably trustworthy information [which] are sufficient to lead a prudent person to believe the arrestee has committed or is committing an offense.” Guffey v. Wyatt, 18 F.3d 869, 873 (10th Cir.1994) (internal quotation omitted). See also Nearing v. Weaver, 295 Or. 702, 670 P.2d 137, 142 & n. 7 (1983) (duty to arrest domestic order violator not discretionary despite requirement that arrest be supported by probable cause); Campbell v. Campbell, 294 N.J.Super. 18, 682 A.2d 272, 274-75 (Law Div.1996) (same), rejected in part on other grounds by Macaluso v. Knowles, 341 N.J.Super. 112, 775 A.2d 108, 111 (App.Div.2001). Thus, an officer’s determination of probable cause is not so discretionary as to eliminate the protected interest asserted here in having the restraining order enforced according to its terms. The officer must make a decision which, upon review, will be deemed right or wrong. Moreover, once probable cause exists, any discretion the officer may have possessed in determining whether or how to enforce the restraining order is wholly extinguished. If the officer has probable cause to believe the terms of the court order are being violated, the officer is required to arrest or to seek a warrant to arrest the offending party.
We also acknowledge there are some settings in which an officer’s need to make split-second decisions in exigent circumstances might undermine a claim for protection under the Fourteenth Amendment. Cf. Lewis, 523 U.S. at 854-55, 118 S.Ct. 1708 (substantive due process context). The officers here, however, were not faced with the necessity of making an instant judgment in a rapidly evolving situation. More importantly, they were not given carte blanche discretion to take no action whatsoever. The restraining order and its enforcement statute took away the officers’ discretion to do nothing and instead mandated that they use every reasonable means, up to and including arrest, to enforce the order’s terms.
Nor do we believe the language commanding that the officers use “every reasonable means to enforce this restraining order,” Restraining Order at 2, undermines the order’s mandatory nature. First, the order’s more general command of enforcement by “every reasonable means” does not negate its more specific *1107command that officers shall make arrests or obtain arrest warrants when certain requirements are met.11 Second, the order’s language commanding that officers use every reasonable means to enforce the order simply indicates there may be instances where the mandatory duty of enforcing a restraining order could be accomplished through means other than arrest. Such a position is not unprecedented. Courts finding an entitlement in the enforcement of protective orders have defined the property interest in terms of a reasoned police response or reasonable protection. See Siddle v. City of Cambridge, 761 F.Supp. 503, 510 (S.D.Ohio 1991) (“when a protective order exists ... there is a governmental duty to protect the individual, the scope of which is a reasonable protection given the resources of the governmental agency responsible”); Coffman, 739 F.Supp. at 266 (nature of property right in restraining order is a “reasoned police response”). Hence, while the police officers may have some discretion in how they enforce a restraining order, this by no means eviscerates the underlying entitlement to have the order enforced if there is probable cause to believe the objective predicates are met. After all, states are afforded vast discretion in how to educate their children, but the existence of such discretion did not prevent the Supreme Court from concluding that the ultimate receipt of the benefit — a free education— was a protected entitlement. See Goss, 419 U.S. at 573-74, 95 S.Ct. 729.
The state’s intent in creating a protected interest in the enforcement of restraining orders is highlighted by the legislative history for the statute, which emphasizes the importance of the police’s mandatory enforcement of domestic restraining orders. See Colo.Rev.Stat. § 18-6-803.5. Recognizing domestic abuse as an exceedingly important social ill, lawmakers
wanted to put together a bill that would really attack the domestic violence problems ... and that is that the perpetrator has to be held accountable for his actions, and that the victim needs to be made to feel safe.
First of all, ... the entire criminal justice system must act in a consistent manner, which does not now occur. The police must make probable cause arrests. The prosecutors must prosecute every case. Judges must apply appropriate sentences, and probation officers must monitor their probationers closely. And the offender needs to be sentenced to offender-specific therapy.
So this means the entire system must send the same message and enforce the same moral values, and that is abuse is wrong and violence is criminal. And so we hope that House Bill 1253 starts us down this road.
Aplt. Appx. at 121-122, Transcript of Colorado House Judiciary Hearings on House Bill 1253, February 15, 1994 (emphasis *1108added). See also Michael Booth, Colo. Socks Domestic Violence, Denveb. Post, June 24, 1994, at A1 (law mandates arrest when restraining order is violated or police suspect domestic violence); John Sanko, Stopping Domestic Violence: Lawmakers Take Approach of Zero Tolerance as They Support Bill, Revamp Laws, Rocky Mountain News, May 15, 1994, at 5A (police must arrest and remove accused when answering domestic violence calls). The Colorado legislature clearly wanted to alter the fact that the police were not enforcing domestic abuse restraining orders.
Most significantly, the legislature included in the statute a provision which states that
[a] peace officer arresting a person for violating a restraining order or otherwise enforcing a restraining order shall not be held criminally or civilly liable for such arrest or enforcement unless the peace officer acts in bad faith and with malice or does not act in compliance with rules adopted by the Colorado supreme court.
Colo.Rev.Stat. § 18-6-803.5(5) (2002). Hence, even if an officer is mistaken in his or her determination that there is probable cause a domestic abuse restraining order is being violated, the officer will only be held liable in very limited situations. The passage of subsection (5) supports the legislature’s goal that officers be vigilant and consistent in enforcing restraining orders by relieving them of any fear that an erroneous enforcement of restraining orders might result in liability. It also supports our conclusion that the state of Colorado fully intended that the recipient of a domestic abuse restraining order have an entitlement to its enforcement.12
Our conclusion that the domestic abuse restraining order, whose enforcement is *1109mandated by statute, creates a constitutionally protected entitlement, is supported by case law from other jurisdictions. As the panel opinion for this case noted:
[I]n Siddle v. City of Cambridge, 761 F.Supp. 503 (S.D.Ohio 1991), the court concluded that a protective order obtained pursuant to state law “creates a property right which incurs a duty on the part of the government.” Id. at 509. The state statute there provided that “any officer of a law enforcement agency shall enforce a protection order issued ... by any court in this state in accordance with the provisions of the order.” Ohio Rev.Code Ann. § 3113.31(F)(3) (West 2002) (emphasis added). The court observed that holders of protective orders are entitled to greater rights than other citizens and that such an order “would have no valid purpose unless a means to enforce it exists.” Siddle, 761 F.Supp. at 509.
Gonzales, 307 F.3d at 1264. Likewise, as we noted earlier, in Coffman the court concluded that the mandatory language in the restraining order itself, rather than the state statute which contained permissive language, created a “property interest in police enforcement that is cognizable under Roth.” Coffman, 739 F.Supp. at 264. “An order of court, served upon the [police] Department, that states that the Department shall enforce the order is unambiguous. The word ‘shall’ is mandatory, not precatory, and its use in a simple declarative sentence brooks no contrary interpretation.” Id. See also Campbell, 682 A.2d at 274 (individual officers had duty in state negligence action to enforce restraining order where statute mandated officers arrest violator of order); Nearing, 670 P.2d at 140-42 (same).
Thus, the specific government benefit Ms. Gonzales claims, the government service of enforcing the objective terms of the court order protecting her and her children against her abusive husband, fits within the other types of Roth entitlements acknowledged by the Supreme Court and is properly deemed a property interest. Police enforcement of the restraining order, like a free education, Goss, 419 U.S. at 574, 95 S.Ct. 729, continued utility service, Memphis Light, 436 U.S. at 11-12, 98 S.Ct. 1554, and welfare or disability benefits, Goldberg, 397 U.S. at 261-62, 90 S.Ct. 1011; Mathews, 424 U.S. at 332, 96 S.Ct. 893, is a government benefit to which Ms. Gonzales and her daughters had a legitimate claim of entitlement. The state court’s issuance of the restraining order to Ms. Gonzales, containing mandatory language and specific objective criteria curtailing the decisionmaking discretion of police officers, clearly commanded that the domestic abuse restraining order be enforced. The mandatory statute, its legislative history, and the grant of immunity to officers for the erroneous enforcement of restraining orders provides added weight to our conclusion. For us to hold otherwise would render domestic abuse restraining orders utterly valueless.13
*1110“It is a purpose of the ancient institution of property to protect those claims upon which people rely in their daily lives, reliance that must not be arbitrarily undermined.” Roth, 408 U.S. at 577, 92 S.Ct. 2701. There can be no doubt Ms. Gonzales and her daughters relied on the enforcement of the restraining order to go about their daily lives. Nor can there be any doubt, if the alleged facts are proven, that their reliance was arbitrarily undermined by the officers’ failure to enforce the restraining order, resulting in an unspeakably tragic outcome.
B
Having established that Ms. Gonzales has a protected interest in the enforcement of the restraining order, we must now turn our focus to whether Ms. Gonzales has stated a claim that she was denied “an appropriate level of process.” Farthing, 39 F.3d at 1135.14
The due process clause of the Fourteenth Amendment
raises no impenetrable barrier to the taking of a person’s possessions. But the fair process of decision making that it guarantees works, by itself, to protect against arbitrary deprivation of property. For when a person has an opportu*1111nity to speak up in his own defense, and when the State must listen to what he has to say, substantively unfair and simply mistaken deprivations of property interests can be prevented.
Fuentes v. Shevin, 407 U.S. 67, 81, 92 S.Ct. 1983, 32 L.Ed.2d 556 (1972). “The ‘right to be heard before being condemned to suffer grievous loss of any kind ... is a principle basic to our society.’ The fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’ ” Mathews, 424 U.S. at 333, 96 S.Ct. 893 (quoting Joint Anti-Fascist Comm. v. McGrath, 341 U.S. 123, 168, 71 S.Ct. 624, 95 L.Ed. 817 (1951) (Frankfurter, J., concurring) and Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct. 1187, 14 L.Ed.2d 62 (1965)). A meaningful hearing protects an individual’s
use and possession of property from arbitrary encroachment [and] minimize[s] substantively unfair or mistaken deprivations of property.... So viewed, the prohibition against the deprivation of property without due process of law reflects the high value, embedded in our constitutional and political history, that we place on a person’s right to enjoy what is his, free of governmental interference.
Fuentes, 407 U.S. at 81, 92 S.Ct. 1983. Based on the allegations in Ms. Gonzales’ complaint, she did not receive any process whatsoever prior to the deprivation of her interest in enforcement of the restraining order. Instead, the officers repeatedly ignored and refused her requests for enforcement.15
The city and officers challenge the contention that Ms. Gonzales should have been afforded some form of process prior to their non-enforcement of the restraining order. They claim Ms. Gonzales’ action against them is precluded by Parratt v. Taylor, 451 U.S. 527, 537, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986), *1112which they cite for the proposition that even if a protected property right existed, the
necessity of quick action by the State or the impracticality of providing any meaningful predeprivation process, when coupled with the availability of some meaningful means by which to assess the propriety of the State’s action at some time after the initial taking satisfies] the requirements of procedural due process.
Aple. Br. at 27 (citing Parratt, 451 U.S. at 539, 101 S.Ct. 1908). They specifically assert
there is no practical pre-deprivation process under § 18-6-803.5(3) ... which can be afforded to the holder of a restraining order. The only conceivable scenario would be to require law enforcement to provide notice of a hearing to the recipient and later entertain a hearing to determine if probable cause exists to believe that the restraining order has been violated.
Id. at 28. They also contend an adequate post-deprivation remedy exists. Consequently, they aver that Ms. Gonzales’ claims cannot proceed.
We completely disagree. First,
[i]f the right to notice and a hearing is to serve its full purpose, then, it is clear that it must be granted at a time when the deprivation can still be prevented.... [N]o later hearing and no damage award can undo the fact that the arbitrary taking that was subject to the right of procedural due process has already occurred. “This Court has not ... embraced the general proposition that a wrong may be done if it can be undone.”
Fuentes, 407 U.S. at 81-82, 92 S.Ct. 1983 (citing Stanley v. Illinois, 405 U.S. 645, 647, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972)). Second, the city and officers’ reliance on Parratt is misplaced.
Under Parratt, a plaintiff cannot raise a § 1983 procedural due process claim where the loss of property resulted from the random and unauthorized actions of a state actor which made the provision of pre-deprivation process impossible or impracticable, and an adequate state post-deprivation remedy exists. Parratt, 451 U.S. at 540-41, 543, 101 S.Ct. 1908. See also Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984) (“an unauthorized intentional deprivation of property by a state employee does not constitute a violation of the procedural requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful post deprivation remedy for the loss is available”). Conversely, when the deprivation is caused by established state procedures, the existence of an adequate remedy at state law does not extinguish a procedural due process claim. See Logan, 455 U.S. at 435-37, 102 S.Ct. 1148. See also Zinermon v. Burch, 494 U.S. 113, 136-39, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990).
In Logan, the Court held that the plaintiff suffered a procedural due process violation because established state procedures erroneously deprived him of his property interest in bringing a cause of action. Logan, 455 U.S. at 437, 102 S.Ct. 1148. The Court distinguished the case from Parratt, noting that the plaintiffs deprivation was not random and unauthorized, but instead the result of an “ ‘established state procedure’ that destroyed] his entitlement without according him proper procedural safeguards.” Id. at 436, 101 S.Ct. 1908.
Of primary importance here, Ms. Gonzales alleges that her deprivation was not the result of random and unauthorized behavior by the individual officers. Rather, she asserts the deprivation was the result of a custom and policy of the City of Castle Rock not to enforce domestic abuse protec*1113tive orders. In accordance with Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978),
[l]ocal governing bodies ... can be sued directly under § 1983 for monetary, declaratory, or injunctive relief where, as here, the action that is alleged to be unconstitutional implements or executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s officers. Moreover, ... local governments, like every other § 1983 “person,” by the very terms of the statute, may be sued for constitutional deprivations visited pursuant to governmental “custom” even though such a custom has not received formal approval through the body’s official decisionmaking channels.... “Although not authorized by written law, such practices of state officials could well be so permanent and well settled as to constitute ‘custom or usage’ with the force of law.”
Monell, 436 U.S. at 690-91, 98 S.Ct. 2018 (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-68, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970)). See also Murrell v. Sch. Dist. No. 1, 186 F.3d 1238, 1249 (10th Cir.1999) (“Absent ... an official policy, a municipality may also be held liable if the discriminatory practice is so permanent and well settled as to constitute a custom or usage with the force of law.”) (quotations omitted). A municipality may also be liable for the “actions of an employee who is not a final policymaking authority if a widespread practice exists to the end that there is a custom or usage with the force of law.” Sauers v. Salt Lake County, 1 F.3d 1122, 1129 (10th Cir.1993) (quotation omitted); see also Bd. of County Comm’rs of Bryan County v. Brown, 520 U.S. 397, 404, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997).
Accepting as true the well-pleaded facts in Ms. Gonzales’ complaint, and making all reasonable inferences in her favor, Ruiz, 299 F.3d at 1181, Ms. Gonzales has stated a claim of municipal liability against the City of Castle Rock for the deprivation of her property interest without procedural due process. She alleges that “the City of Castle Rock, through its police department, has created an official policy or custom of failing to respond properly to complaints of restraining order violations” and “the City’s police department maintains an official policy or custom that recklessly disregards a person’s rights to police protection with respect to protective orders, and provides for or tolerates the non-enforcement of protective orders by its police officers....” Aplt. Appx. at 12.16 Based on these allegations, Ms. Gonzales has asserted that the deprivation of her property right was not the result of random and unauthorized acts, but instead was pursuant to an official policy or custom of the city. Just as the plaintiff in Logan could not be deprived of his property right by a defective state procedure that afforded him no process, neither may Ms. Gonzales’ property right be denied by the city’s alleged custom of refusing to enforce restraining orders. In concert with Logan, and based on Ms. Gonzales’ complaint against the City of Castle Rock and the individual officers, her procedural due process claims are therefore not precluded by Parratt.
Courts dealing with the convergence of Monell claims and Parratt defenses have held accordingly. For example, in Brooks v. George County, 84 F.3d 157 (5th Cir.1996), the court held that
[wjhere a municipal officer operates pursuant to a local custom or procedure, the Parratt/Hudson doctrine is inappo-*1114site: actions in accordance with an “official policy” under Monell can hardly be labeled “random and unauthorized,”.... [W]here employees are acting in accord with customary procedures, the “random and unauthorized” element required for the application of the Parratt/Hudson doctrine is simply not met.
Id. at 165 (citations omitted). Likewise, in Wilson v. Civil Town of Clayton, 839 F.2d 375 (7th Cir.1988), the court stated:
[w]hen it is the Town itself that is being sued, and the suit is allowed under Mo-nell because the action was executed in accordance with “official policy,” the tor-tious loss of property can never be the result of a random and unauthorized act. Therefore, a complaint asserting municipal liability under Monell by definition states a claim to which Parratt is inap-posite.
Wilson, 839 F.2d at 380. See also Macene v. MJW, Inc., 951 F.2d 700, 706 (6th Cir.1991) (when plaintiff brings municipal liability action claiming established state procedures deprived him of property interest, Parratt not applicable); Matthias v. Bingley, 906 F.2d 1047, 1058 (5th Cir.1990) (“rationale of Parratt ... does not apply when the challenged actions comply with City policy”); Sullivan v. Town of Salem, 805 F.2d 81, 86 (2d Cir.1986) (if conduct of official was pursuant to town policy, Par-ratt not applicable); Sanders v. Kennedy, 794 F.2d 478, 482 (9th Cir.1986) (Parratt does not apply in § 1983 action against individual officers and chief of police where plaintiff alleged property damage incurred during course of arrest was result of official policy, practice or custom); McKee v. Heggy, 703 F.2d 479, 482-83 (10th Cir.1983) (where record suggested plaintiffs seized car was sold by police department pursuant to customary procedures treating seized vehicles as abandoned, city could be held liable for violation of procedural due process claims).
Thus, when the issue is a deprivation resulting from a municipal policy, not the random acts of rogue officers, neither the city nor individual officers can seek refuge under Parratt. See Matthias, 906 F.2d at 1058 (city not shielded by Parratt from § 1983 liability for acts in compliance with city policy); McKee, 703 F.2d at 482-83 (same); Amons v. Dist. of Columbia, 231 F.Supp.2d 109, 114 (D.D.C.2002) (same); Brooks, 84 F.3d at 165-66 (individual officers sued in individual and official capacities may not rely on Parratt where deprivation is result of local custom or procedure); Alexander v. Ieyoub, 62 F.3d 709, 712-13 (5th Cir.1995) (same); Sullivan, 805 F.2d at 86 (same). Therefore, the assertions of the city and officers that pre-deprivation process was impossible and post-deprivation proceedings adequate are inapposite here.
The district court dismissed Ms. Gonzales’ complaint as deficient under Fed.R.Civ.P. 12(b)(6). We thus have no record of what the police actually did or considered, or of what the City’s policy actually is. In general, however, we note that “due process is flexible and calls for such procedural protections as the particular situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972). In Mathews, the Supreme Court highlighted the “truism that ‘[d]ue process, unlike some legal rules, is not a technical conception with a fixed content unrelated to time, place and circumstances.” Mathews, 424 U.S. at 334, 96 S.Ct. 893 (quoting Cafeteria Workers v. McElroy, 367 U.S. 886, 895, 81 S.Ct. 1743, 6 L.Ed.2d 1230 (1961)). “The hearing ‘need not be elaborate;’ indeed, ‘something less than a full evidentiary hearing is sufficient.’ ” Benavidez v. City of Albuquerque, 101 F.3d 620, 627 (10th Cir.1996) (quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 545, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985)). For example, in *1115Memphis Light, 436 U.S. at 16 & n. 17, 98 S.Ct. 1554, the Supreme Court held due process satisfied when prior to the termination of utility services, the customer had an opportunity to informally consult with and present her case to a designated employee of the company who had authority to correct any billing mistakes. Likewise, in Goss the Court held that before a student could be suspended from school, he had to
be given oral or written notice of the charges against him and, if he denies them, an explanation of the evidence the authorities have and an opportunity to present his side of the story. The Clause requires at least these rudimentary precautions against unfair or mistaken findings of misconduct and arbitrary exclusion from school.
Goss, 419 U.S. at 581, 95 S.Ct. 729 (emphasis added).
Judge McConnell implies that Ms. Gonzales did receive some form of a hearing from the officers and hence her complaint cannot be construed as challenging the lack of process she received, but, instead, is a challenge to the results of that hearing. Dissent, McConnell, J., at 6. We wholly disagree that Ms. Gonzales’ repeated phone calls to the police department and the officers’ seemingly outright dismissal of her claims constitutes “the opportunity to be heard at a meaningful time and in a meaningful manner.” Mathews, 424 U.S. at 333, 96 S.Ct. 893. According to Ms. Gonzales’ complaint, in effect no one was listening.
In specifically determining what process is due a plaintiff, a court must balance
three distinct factors: First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.
Id. at 335, 96 S.Ct. 893. See also Watson v. Beckel, 242 F.3d 1237, 1240 (10th Cir.2001); Clark v. City of Draper, 168 F.3d 1185, 1189 (10th Cir.1999). Although the balancing test required by Mathews cannot be undertaken without a developed record, we note that the likelihood here of serious loss is patently evident by the very facts of this case, the murder of children the order was obtained to protect. See Mathews, 424 U.S. at 335, 96 S.Ct. 893. If the “discontinuance of water or heating even for short periods of time may threaten health and safety,” thereby requiring pre-deprivation process, Memphis Light, 436 U.S. at 18, 98 S.Ct. 1554, certainly one’s interest in the enforcement of a domestic abuse protective order must be deemed equally vital. See also Bell, 402 U.S. at 539, 91 S.Ct. 1586 (possession of driver’s license “essential in the pursuit of a livelihood” and cannot be denied without pre-deprivation process); Goldberg, 397 U.S. at 263, 90 S.Ct. 1011 (discontinuation of welfare benefits constitutes “grievous loss” meriting pre-deprivation process). Moreover, if it should turn out the officers repeatedly ignored and denied Ms. Gonzales’ requests for enforcement, it follows that no procedures of any form were employed to minimize the risk of erroneous deprivation, see Mathews, 424 U.S. at 335, 96 S.Ct. 893 (court must examine “risk of an erroneous deprivation of such interest through the procedures used, and the probative value, if any, of additional or substitute procedural safeguards”), resulting in what can only be described as the arbitrary denial of a protected interest. See Lewis, 523 U.S. at 845-46, 118 S.Ct. 1708. Clearly then, additional procedural safeguards could have prevented the risk of *1116erroneous deprivation of Ms. Gonzales’ protected interest.
Applying the Mathews analysis to the allegations here, it is apparent that the restraining order enforcement statute provides direction in answering the question of what additional procedural safeguards could have been employed by the police officers. See Colo.Rev.Stat. § 18-6-803.5. In our earlier discussion, we held the restraining order’s specific terms, mandatory language, and objective predicates limiting decision maker discretion, created a protected property interest in the enforcement of the domestic abuse protective order granted to Ms. Gonzales. The statute, while absent the specificity of the restraining order, nonetheless guides officers as to the process they should provide a holder of a restraining order before depriving that individual of his or her enforcement rights.
The statute directs police officers to determine whether a valid order exists,17 whether probable cause exists that the restrained party is violating the order, see Colo.Rev.Stat. § 18 — 6—803.5(3)(b)(I), and whether probable cause exists that the restrained party has notice of the order. See Colo.Rev.Stat. § 18-6-803.5(3)(b)(II).18 If, after completing these three basic steps, an officer finds the restraining order does not qualify for mandatory enforcement, the person claiming the right should be notified of the officer’s decision and the reason for it.
These steps, while admittedly abbreviated, appropriately acknowledge the exigent circumstances which accompany a request to enforce a domestic abuse protection order and are sufficiently flexible to meet the demands of that particular situation. See Morrissey, 408 U.S. at 481, 92 S.Ct. 2593. While this procedure obviously does not provide Ms. Gonzales with the opportunity for a full court hearing, it is not essential that it does so. See Benavidez, 101 F.3d at 627 (something less than full evidentiary hearing can be sufficient to satisfy procedural due process). Regardless of its brevity, the procedure provides the opportunity to present a request for enforcement to the police and to have it adequately and sufficiently examined prior to any official decision to deny enforcement. Of equal importance, if followed, the process would minimize the risk of the arbitrary, erroneous or mistaken deprivation of an individual’s right to have a protection order enforced. Mathews, 424 U.S. at 335, 96 S.Ct. 893. By completing the three steps laid out in the statute, the wrongful denial of Ms. Gonzales’ right could have been prevented, and three lives potentially spared.
Nor does the identified procedure amount to a substantial burden upon the interests of police departments and municipalities. Indeed, the process would only take minutes to perform, and includes tasks officers regularly perform in the course of their daily duties. Under the balancing test required by Mathews, and reading the allegations of Ms. Gonzales’ complaint in the light most favorable to her, we therefore determine the scales tip in her favor. Ms. Gonzales’ interest in having the restraining order enforced was substantial, and without question the officers’ alleged failure to provide her with any meaningful process prior to refusing *1117to enforce the court order erroneously deprived her of her protected entitlement. Moreover, the use of additional safeguards would have certainly aided in preventing the risk of wrongful deprivation. Finally, requiring the officers to engage in this three step process prior to depriving an individual of her enforcement rights is hardly an unreasonable burden to place on the police.
In sum, we conclude that the process set up in the statute was that the police must, in timely fashion, consider the merits of any request to enforce a restraining order and, if such a consideration reveals probable cause, the restrained person should be arrested. Here, Ms. Gonzales alleges that due to the city’s policy and custom of failing to properly respond to complaints of restraining order violations, she was denied the process laid out in the statute. The police did not consider her request in a timely fashion, but instead repeatedly required her to call the station over several hours. The statute promised a process by which her restraining order would be given vitality through careful and prompt consideration of an enforcement request, and the constitution requires no less. Denial of that process drained all of the value from her property interest in the restraining order.
If one considers that constitutional process includes a right to be heard, Ms. Gonzales was deprived of that process because, according to her allegations, the police never “heard” nor seriously entertained her request to enforce and protect her interests in the restraining order. Alternatively, if one considers that the process to which she was entitled was a bona fide consideration by the police of a request to enforce a restraining order, she was denied that process as well. According to Ms. Gonzales’ allegations, the police never engaged in a bona fide consideration of whether there was probable cause to enforce the restraining order. Their response, in other words, was a sham which rendered her property interest in the restraining order not only a nullity, but a cruel deception.
Based on the well-pleaded facts of Ms. Gonzales’ complaint, we hold that she has adequately stated a procedural due process claim upon which relief can be granted. She had a property interest in the enforcement of the restraining order which was allegedly taken from her without due process of law. Her § 1983 action can therefore proceed.
Ill
We must next address whether the individual officers, acting pursuant to the official policy or custom of the City of Castle Rock, were entitled to the defense of qualified immunity. Sullivan, 805 F.2d at 87. Under the doctrine of qualified immunity, a government actor is not subject to liability unless it is “sufficiently clear that a reasonable official would have understood that his conduct violated the right.” Currier v. Doran, 242 F.3d 905, 923 (10th Cir.), cert. denied, 534 U.S. 1019, 122 S.Ct. 543, 151 L.Ed.2d 421 (2001). See also Lybrook v. Members of the Farmington Mun. Sch. Bd. of Educ., 232 F.3d 1334, 1337 (10th Cir.2000); Liebson v. N.M. Corr. Dep’t, 73 F.3d 274, 276 (10th Cir.1996).
“Ordinarily, in order for the law to be clearly established, there must be a Supreme Court or Tenth Circuit decision on point, or the clearly established weight of authority from other courts must have found the law to be as the plaintiff maintains.” Currier, 242 F.3d at 923 (citing Medina v. City and County of Denver, 960 F.2d 1493, 1498 (10th Cir.1992)). In the instant case, we cannot hold that a reasonable officer would have known that a restraining order, coupled with a statute *1118mandating its enforcement, would create a constitutionally protected property interest. No Supreme Court or Tenth Circuit case has so held. Nor have we found any other circuit court cases addressing this specific question. Somewhat analogous cases from the Sixth and Eleventh Circuits have held that comprehensive state child welfare statutes created liberty interests in personal safety and the freedom from harm which gave rise to procedural due process protections. See Meador v. Cabinet for Human Res., 902 F.2d 474, 476 (6th Cir.1990); Taylor v. Ledbetter, 818 F.2d 791, 799 (11th Cir.1987) (en banc). Likewise, two district courts, addressing facts similar to those in the present case, held that protective orders or their supporting statutes created a property interest in enforcement. See Siddle, 761 F.Supp. at 509; Coffman, 739 F.Supp. at 264. Nevertheless, this precedent is insufficient to clearly establish the law for this circuit. Officers Ahlfinger, Brink and Rui-si are thus entitled to the affirmative defense of qualified immunity.
The same cannot be said for the City of Castle Rock. It is well established that municipalities cannot avail themselves of the qualified immunity doctrine. See Leatherman v. Tarrant Co. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 166, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993); Dill v. City of Edmond, 155 F.3d 1193, 1212 (10th Cir.1998). Ms. Gonzales can proceed with her § 1983 action against the city.
IY
Accordingly, we REVERSE the district court’s dismissal of Ms. Gonzales’ procedural due process claim, and REMAND for further proceedings in accordance with this opinion.

. In connection with their motion to dismiss, defendants provided the district court a copy of the front side of Ms. Gonzales' temporary restraining order, as well as a subsequent court order. Aplt. Appx. at 29. However, the back of the temporary restraining order was not included. Pursuant to Fed.R.Evid. 201(b), (c), we may take judicial notice of the back of the restraining order form which is accessible in Susan Wendall Whicher & Cheryl Loetscher, Handbook of Colorado Family Law, eh. IV, F 12 at 2 (3d ed.1996). See, e.g., Pueblo of Sandia v. United States, 50 F.3d 856, 861 n. 6 (10th Cir.1995) (court took judicial notice of government reports and documents not contained in record below). In order to make the record on appeal complete, however, we asked Ms. Gonzales to provide the court with the back side of the order, which she has done. See Aplt. Supp. Appx. at 3 (filed April 19, 2004).


. Because the district court found Ms. Gonzales failed to state a claim upon which relief could be granted, the court did not address the individual officers’ request for dismissal ón the basis of qualified immunity, or the city's request for dismissal on the grounds Ms. Gonzales could not establish municipal liability.


. The en banc court was not asked to address the district court’s dismissal of Ms. Gonzales’ substantive due process claim and the panel’s affirmance thereof. Hence, that portion of the panel opinion remains undisturbed.


. The cases Judge O'Brien cites in his dissent for the argument that our opinion ignores DeShaney’s guiding principles, are only of limited support. See, e.g., Collins v. City of Harker Heights, 503 U.S. 115, 112 S.Ct. 1061, 117 L.Ed.2d 261 (1992); Jones v. Union County, 296 F.3d 417 (6th Cir.2002); Henderson v. Gunther, 931 P.2d 1150 (Colo.1997). Collins, Jones, and Henderson all specifically address questions regarding substantive rather than procedural due process. While the court in Jones rightly rejected the plaintiff's reliance on Roth for the proposition that violation of a state statute could give rise to a substantive due process claim, it did not provide any further discussion on whether the state statute at issue had in fact created a protected property interest subject to procedural due process protections. Jones, 296 F.3d at 429. The courts in Doe by Fein v. District of Columbia, 93 F.3d 861 (D.C.Cir.1996), and Doe by Nelson v. Milwaukee Co., 903 F.2d 499 (7th Cir.1990), rejected claims that property interests in child protective services were created solely by state statutes which outlined procedures. Doe by Fein, 93 F.3d at 868-69; Doe by Nelson, 903 F.2d at 502-03. Here, we are examining whether the restraining order and a statute mandating its enforcement creates a property interest.
We certainly concur with the common refrain in these cases that the mere violation of state law does not automatically give rise to a constitutional due process violation, and that the due process clause should not be so stretched that it becomes "a font of tort law to be superimposed upon whatever systems may already be administered by the States.” Daniels v. Williams, 474 U.S. 327, 332, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986) (quoting Paul v. Davis, 424 U.S. 693, 701, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976)). See also Collins, 503 U.S. at 127, 112 S.Ct. 1061; Harrill v. Blount County, 55 F.3d 1123, 1125-26 (6th Cir.1995); Archie v. City of Racine, 847 F.2d 1211, 1216-17 (7th Cir.1988); Henderson, 931 P.2d at 1154-55. We are not ruling that defendants’ disregard of the restraining order's terms and refusal to enforce Colo.Rev.Stat. § 18 — 6— 803.5(3) transformed what otherwise might be a state law tort claim into a federal due process action merely because defendants were state actors. Rather, the specific issue we grapple with here is whether the state of Colorado has created an entitlement for Ms. Gonzales as described in Roth. Only upon our determination that Ms. Gonzales has a property interest in enforcement of the court order can the claim be made that defendants’ deprivation of that interest resulted in a procedural due process violation. Such a claim is entirely distinct from the substantive due process claim addressed in DeShaney. Of course, De-Shaney makes clear that all individuals do not possess a substantive right to protection by the state from the harm of third parties. DeShaney, 489 U.S. at 197, 109 S.Ct. 998. But such a ruling does not foreclose a state from creating through its own laws an entitlement for particular citizens in having their court-issued restraining orders enforced. Our opinion is therefore not contrary to DeShaney.


. In this context, many of the cases Judge O'Brien cites in his dissent are inapposite to the specific facts and legal arguments raised in the present case because the courts in those cases rejected the argument that statutes detailing procedures regarding general child abuse investigations and reporting could alone create a protected interest in such services. See, e.g., Doe by Fein, 93 F.3d at 869; Doe by Nelson, 903 F.2d at 502-03; Pierce v. Delta County Dep't of Soc. Servs., 119 F.Supp.2d 1139, 1152-53 (D.Colo.2000). In this case, the Colorado statute alone does not create the property interest. Rather, the court-issued restraining order, which specifically dictated that its terms must be enforced, and the state statute commanding the same, establish the basis for Ms. Gonzales’ procedural due process claim.
Likewise, we disagree with Judge O’Brien's assertion that the Colorado Supreme Court made clear in Henderson that a case like Ms. Gonzales' could not be brought under § 1983. Henderson was framed entirely as a substantive due process case and did not address in any manner how and whether a state might grant to a particular person a constitutionally protected property interest in protective services. Henderson, 931 P.2d at 1154-56.


. We note Olim, Thompson, Allen, Hewitt, and Greenholtz addressed the extent to which liberty interests exist in the prison setting. But the methodology used in those cases has also been “employed in claims of property interests protected by the Due Process Clause of the Fourteenth Amendment.” Cosco v. Uphoff, 195 F.3d 1221, 1223 (10th Cir.1999) (per curiam). We also acknowledge the Supreme Court, in Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995), abandoned the use of this methodology when examining whether a prisoner properly claims a liberty interest violation. Id. at 483-84 & n. 5, 115 S.Ct. 2293. But, the Court did not foreclose use of this analysis in non-prison settings, stating such an approach "may be entirely sensible in the ordinary task of construing a statute defining rights and remedies available to the general public.” Id. at 481, *1103115 S.Ct. 2293. Accordingly, in determining whether property interests exist pursuant to statute, courts have continued to examine the extent to which the statute's mandatory language and substantive criteria limit decision maker discretion. See, e.g., Crown Point I, LLC v. Intermountain Rural Elec. Ass’n., 319 F.3d 1211, 1216-17 (10th Cir.2003) (land development code did not create property interest in special use hearing); Wash. Legal Clinic for the Homeless v. Barry, 107 F.3d 32, 37 (D.C.Cir.1997) (no property interest in right to homeless shelter); Mallette v. Arlington County Employees' Supplemental Ret. Sys. II, 91 F.3d 630, 637 (4th Cir.1996) (disability retirement benefits constituted property right). Likewise, as previously noted, this analysis has also been employed to determine whether a court order created a property interest. See Flynn v. Kornwolf, 83 F.3d 924, 927 (7th Cir.1996).


. Although it may ultimately be found that an individual does not satisfy the relevant criteria necessary to receive the benefit, the underlying properly entitlement remains and cannot be denied without due process of law. For example, in Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1, 11-12, 98 S.Ct. 1554, 56 L.Ed.2d 30 (1978), the Supreme Court held that customers of a public utility had a protected property interest in continued receipt of electricity while disputing their bills. The Court reached this conclusion even though the utility had the power under state law to terminate service “for good and sufficient cause.” Id. Likewise, in Goldberg v. Kelly, 397 U.S. 254, 262, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970), individuals challenging the termination of welfare benefits could not be denied the benefit without due process, even if the individuals were eventually deemed ineligible for relief. See also Mallette, 91 F.3d at 637 (party had property interest in potential eligibility for disability retirement benefits, regardless of whether party would prevail on merits). In the instant case, the restraining order's terms specifically mandate an outcome “to be reached upon a finding that the relevant criteria have been met,” Doyle v. Okla. Bar Assoc., 998 F.2d 1559, 1570 (10th Cir.1993) (citing Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 462, 109 S.Ct. 1904, 104 L.Ed.2d 506 (1989)) (emphasis deleted), that outcome being its enforcement.


. As we noted earlier, the terms of Ms. Gonzales’ May 12, 1999 restraining order against her husband became permanent on June 4,1999, after the trial court held a hearing, "heard the stipulation of the parties ... [placed] the parties under oath and [examined] the parties as to the accuracy of the Stipulation ... and [found] that [the] Stipulation [was] in the best interests of the children.” Aplt. Appx. at 30.


. While we asked the parties to brief whether a protected property interest was created by the mandatory terms and objective predicates laid out in Colo.Rev.Stat. § 18-6-803.5(3), we do not so hold. Rather, we conclude that the statute's force derives from the existence of a restraining order issued by a court on behalf of a particular person and directed at specific individuals and the police.
In this context, we disagree with the dissenters' assertions that because the police are not named parties in the restraining order, they are therefore not bound to enforce its terms. See Kelly, J., dissent at 1123; O'Brien, J., dissent at 1134-1135, 1137-1138. Surely the dissenters do not mean that police officers in Colorado are at liberty to ignore the terms of court orders, especially where such orders clearly direct police enforcement and are issued pursuant to legislation anticipating the same. See Colo.Rev.Stat. § 18-6-803.5(a) & (b). Other states, in clarifying the duties of police officers in these situations, have by no means sanctioned an officer's failure to enforce terms appearing in a restraining order and mandated by statute. See, e.g., Matthews v. Pickett County, 996 S.W.2d 162, 164 (Tenn.1999) (in state tort action, officers were required to arrest offending party upon reason*1105able cause that party was violating restraining order where order as well as statute mandated arrest in such situations); Campbell v. Campbell, 294 N.J.Super. 18, 682 A.2d 272, 275 (Law Div.1996) (officer not immune from liability in negligence action where legislature "made it clear that a police officer must enforce a domestic violence order and all other laws which protect domestic violence victims”), rejected in part on other grounds by Macaluso v. Knowles, 341 N.J.Super. 112, 775 A.2d 108, 111 (App.Div.2001); Nearing v. Weaver, 295 Or. 702, 670 P.2d 137, 142 (1983) (while restraining order was not addressed to police, they nonetheless had duty pursuant to statute to enforce terms of order when they had probable cause to believe order had been served and filed and named party had violated order).


. As we previously pointed out, while the Supreme Court has precluded use of the statutory analysis employed in Allen to determine the existence of liberty interests in a prison setting, see Sandin, 515 U.S. at 482-83, 115 S.Ct. 2293, application of its reasoning to other settings remains valid, id. at 481, 115 S.Ct. 2293.


. Accepting as true the well-pleaded facts in Ms. Gonzales' complaint, and making all reasonable inferences in her favor, Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir.2002), cert. denied 538 U.S. 999, 123 S.Ct. 1908, 155 L.Ed.2d 826 (2003), it is clear the police had probable cause to believe that Mr. Gonzales was violating the order. Even if the police may have initially questioned Ms. Gonzales’ credibility when she told them Mr. Gonzales was violating the order, they had information arguably amounting to probable cause by at least 8:30 p.m. when Ms. Gonzales informed them her husband had taken their daughters to the amusement park. At the very minimum, the police had probable cause when Ms. Gonzales called the station for the third time at 10:00 p.m., well past a mid-week "dinner visit” with young children. They were not at liberty to second guess the objective terms of the court order, just as Mr. Gonzales was not at 'liberty to change its terms.


. We reject Judge O'Brien’s argument that Colorado's Government Immunity Act (GIA), Colo.Rev.Stat. §§ 24-10-101, et seq., somehow casts a shadow over Ms. Gonzales' ability to seek a constitutional remedy for the officers' failure to enforce the restraining order. By its terms, the GIA applies only to state torts and has been strictly construed against the government "in the interest of compensating victims of government negligence.” Springer v. City & County of Denver, 13 P.3d 794, 798 (Colo.2000). We have found no case in which the GIA has been invoked to preclude or limit recovery in a § 1983 procedural due process action. See, e.g., Hulen v. Yates, 322 F.3d 1229 (10th Cir.2003) (analyzing property interest created by contract with state without considering whether GIA limits remedies); Langley v. Adams County, 987 F.2d 1473 (10th Cir.1993) (same regarding property interest in employment); Clouser v. City of Thornton, 676 F.Supp. 228 (D.Colo.1987) (same); Montoya v. City of Colorado Springs, 770 P.2d 1358 (Colo.Ct.App.1989) (same); Dickey v. Adams County Sch. Dist. No. 50, 773 P.2d 585 (Colo.Ct.App.1989) (same). Rather, case law indicates the GIA has consistently been applied only to Colorado state tort law claims against government officials even when the case also includes a § 1983 claim. See, e.g., Robinson v. City & County of Denver, 39 F.Supp.2d 1257 (D.Colo.1999) (state tort claims against public entity barred by GIA but § 1983 claims proceeded); Erickson v. Board of County Comm'rs, 801 F.Supp. 414 (D.Colo.1992) (§ 1983 claims analyzed separately from GIA impact on state tort claims); Stump v. Gates, 777 F.Supp. 808 (D.Colo.1991) (same). The court in Ruegsegger v. Jefferson County, 197 F.Supp.2d 1247, 1265-66 (D.Colo.2001), explained why this is so:
Constitutional claims are derived from rights created by a written constitution. In contrast, tort claims generally are based on common law principles developed through case authority. Thus, like a federal constitutional claim, a claim based on the Colorado Constitution does not lie in tort. Therefore, CGIA immunity does not attach to [a claim for violation of the state constitution].

Id.

Nor was the GIA invoked or cited by defendants in this case to undermine the validity of Ms. Gonzales' claim. Rather, defendants cite to the GIA as providing Ms. Gonzales with a civil remedy for the officer’s failure to enforce the restraining order. See Aplt. Br. at 28 n. 7 ("Under the Colorado Governmental Immunity Act, §§ 24-10-101, et seq., 7B C.R.S. *1109(2002), a party claiming injury could bring a tort claim against a law enforcement officer by alleging 'willful and wanton’ conduct, essentially synonymous with the requirement of 'bad faith or malice’ set forth within § 18 —6—803.5(5), 6 C.R.S. (2002). See Colo.Rev.Stat. § 24-10-118 (2002).”).
The GIA tells us nothing about whether Colorado intended by the statute before us to support the constitutionally protected entitlement of enforcement possessed by recipients of a domestic abuse restraining order.


. We disagree with Judge McConnell's assertions that our holding would allow unsuccessful substantive due process litigants to transform their claims into procedural due process challenges. Judge McConnell is correct to note that a procedural due process claim "is based on 'a denial of fundamental procedural fairness,’ while a substantive claim is based on the 'exercise of power with*1110out any reasonable justification in the service of a legitimate governmental objective.’ ” Dissent, McConnell, J., at 1127 (citing County of Sacramento v. Lewis, 523 U.S. 833, 845-46, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998)). However, contrary to Judge McConnell’s contentions, Ms. Gonzales is not alleging that the officers’ denial of her enforcement rights arose out of unjustified governmental action. Rather, her claim is that it was procedurally unfair for the police arbitrarily to decline to perform duties required of them pursuant to a mandatory court order which provided her a substantive property right under state law, and pursuant to a state statute commanding the same. Moreover, Ms. Gonzales is not asserting she has a right in the rare air to specific police action. Cf. DeShaney, 489 U.S. at 195, 109 S.Ct. 998 (due process clause, on its own, does not require “the State to protect the life, liberty, and property of its citizens against invasion by private actors”); Doe by Fein, 93 F.3d at 868-69 (statute outlining procedures cannot alone create protected interest); Doe by Nelson, 903 F.2d at 502-03 (same). Rather, pursuant to her restraining order and Colo.Rev.Stat. § 18— 6—803.5(3), the state of Colorado gave Ms. Gonzales a protected interest in police enforcement action. Hence, her case clearly falls within the rubric of procedural due process and should be analyzed as such. Contrary to Judge McConnell’s suggestion, it would be entirely inappropriate to employ Lewis’ "shocks the conscience” test in this case, as that test applies to substantive due process violations. See Lewis, 523 U.S. at 854, 118 S.Ct 1708.
Likewise, we find inapposite Judge McConnell’s citation to Reno v. Flores, 507 U.S. 292, 113 S.Ct. 1439, 123 L.Ed.2d 1 (1993), to illustrate his proposition that Ms. Gonzales is merely trying to recharacterize a substantive due process claim into a procedural due process one. In Flores, the Court first determined that illegal immigrant juveniles did not have a substantive due process liberty interest, pending a deportation hearing, to be released to someone other than a family member or legal guardian. Id. at 302-03, 113 S.Ct. 1439. Because the juveniles had no liberty interest, their facial challenge to allegedly flawed INS procedures could not support their asserted procedural due process claims. Id. at 308-09, 113 S.Ct. 1439. In contrast to the plaintiffs in Flores, Ms. Gonzales possesses a protected interest in the enforcement of the restraining order as granted by the state. Nor is she challenging the substance of Colo. Rev.Stat. § 18-6-803.5(3), which provides guidance to officers as to the process they should employ when determining whether to enforce a restraining order. See infra, section B. Therefore, Flores is inapplicable here.


. Because the district court dismissed Ms. Gonzales' procedural due process claim based on its conclusion that she did not possess a protected property right, it did not reach the second prong of the procedural due process analysis, that is, what process is due.


. Judge McConnell contends that even if Ms. Gonzales has a protected interest in enforcement of the restraining order, her due process claim must nonetheless be classified as substantive rather than procedural. In seeking to distinguish this case from other procedural due process cases, Judge McConnell states that those cases "did not hinge, as here, on whether the results were justified, but on whether the plaintiffs had the opportunity to be heard by the appropriate officials.” Dissent, McConnell, J., at 1128-1129 (citing Logan v. Zimmerman Brush Co., 455 U.S. 422, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982); Memphis Light, 436 U.S. at 5, 98 S.Ct. 1554; Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976); Barry v. Barchi, 443 U.S. 55, 99 S.Ct. 2642, 61 L.Ed.2d 365 (1975); Goss v. Lopez, 419 U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975); Perry v. Sindermann, 408 U.S. 593, 92 S.Ct. 2694, 33 L.Ed.2d 570 (1972); Bd. of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972); Bell v. Burson, 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971); Goldberg, 397 U.S. at 255, 90 S.Ct. 1011; Sniadach v. Family Fin. Corp., 395 U.S. 337, 89 S.Ct. 1820, 23 L.Ed.2d 349 (1969)). We disagree.
Beyond question, the results in this case were devastating. However, the issue which we address here is whether the process by which the officers reached their decision not to enforce the restraining order was arbitrary and fundamentally unfair. Cf. Lewis, 523 U.S. at 845-46, 118 S.Ct. 1708. Hence, as in the cases where the plaintiffs felt they were arbitrarily denied the right to bring a legal action, Logan, 455 U.S. at 426-27, 102 S.Ct. 1148, to attend public school, Goss, 419 U.S. at 568-69, 95 S.Ct. 729, to enjoy tenured employment, Perry, 408 U.S. at 595, 92 S.Ct. 2694, to possess a business or driver’s license, Barry, 443 U.S. at 63-64, 99 S.Ct. 2642; Bell, 402 U.S. at 536, 91 S.Ct. 1586, or to receive utility services, disability benefits, or welfare benefits, Memphis Light, 436 U.S. at 5, 98 S.Ct. 1554; Mathews, 424 U.S. at 322, 96 S.Ct. 893; Goldberg, 397 U.S. at 255, 90 S.Ct. 1011, this case challenges the manner by which the police allegedly deprived Ms. Gonzales of her interest in enforcement of the restraining order.


. Ms. Gonzales also alleges the city is liable for its failure to train officers "as to how they should respond to complaints of restraining order violations .... ” Aplt. Appx. at 12.


. This task can be accomplished by either examining the order in person, or by checking to see if the order has been entered in the statewide registry of protective orders. See Colo.Rev.Stat. § 18-6-803.7 (creating central registry of protective orders issued in Colorado).


. In making these determinations, the statute states "a peace officer shall assume that the information received from the registry is accurate. A peace officer shall enforce a valid restraining order whether or not there is a record of the restraining order in the registry.” Colo.Rev.Stat. § 18-6-803.5(3)(c).